Judgment unanimously affirmed, and assigned counsel’s application to withdraw granted (see, People v Crawford, 71 AD2d 38). Memorandum: We have examined the record as well as defendant’s pro se submissions and agree with assigned counsel that there are no nonfrivolous issues to be raised on behalf of the defendant. The fact that certain portions of the transcript are missing does not entitle defendant to automatic reversal (see, People v Rivera, 39 NY2d 519) and defendant has failed to establish that there were inadequate means from which it could be determined whether appealable issues were present (see, People v Glass, 43 NY2d 283, 287; People v Acevedo, 104 AD2d 946). (Appeal from judgment of Supreme Court, Monroe County, Boomer, J.— burglary, second degree, and other charges.) Present — Dillon, P. J., Callahan, Green, Balio and Lawton, JJ.